[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________                  FILED
                                                       U.S. COURT OF APPEALS
                             No. 09-16277                ELEVENTH CIRCUIT
                                                             JUNE 30, 2010
                         Non-Argument Calendar
                                                              JOHN LEY
                       ________________________
                                                               CLERK

                D. C. Docket No. 09-00065-CR-J-34-TEM

UNITED STATES OF AMERICA,


                                                               Plaintiff-Appellee,

                                  versus

DONALD LEWIS ROSS,

                                                         Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                     _________________________

                              (June 30, 2010)

Before TJOFLAT, PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:
      Donald Lewis Ross appeals his sentence of 77 months of imprisonment for

distributing 5 grams or more of cocaine base. Ross argues that his sentence is

unreasonable. We affirm.

      Ross pleaded guilty to the distribution charge without the benefit of a plea

agreement. The presentence investigation report described Ross’s criminal history

that included, over a 12-year period, convictions for multiple drug charges,

domestic batteries, illegal possession of a firearm, fleeing and eluding police,

resisting arrest, and driving with a suspended license. With a total offense level of

21 and a criminal history of VI, the report listed a sentencing range between 77 and

96 months of imprisonment. Ross did not object to the presentence report.

      At the sentencing hearing, Ross expressed a desire to “rehabilitate [himself]

while incarcerated by getting into vocational and educational skill courses,

attending the drug rehabilitation program and going to the halfway house where

[he could] prepar[e] himself for society.” Ross requested “a sentence no longer

than necessary for [him] to rehabilitate [him]self.” Ross asked the district court to

sentence him between 36 and 48 months of imprisonment.

      The district court sentenced Ross to 77 months of imprisonment. The

district court stated that it took “into account [Ross’s] very significant criminal

history,” “the very brief period of time that passed between [Ross’s] three-year



                                           2
sentence” for drug and firearms convictions “and his next arrest,” and the time

required for Ross to complete intensive drug treatment. The district court

explained that it “considered five years probably may well have been sufficient,”

but decided “that a [downward] variance was not appropriate . . . and that . . .

sentence was insufficient” to allow Ross “sufficient time in custody to complete –

to get into and complete the 500-hour drug treatment program.”

      The district court did not abuse its discretion by sentencing Ross at the low

end of the guideline range. Ross argues that the district court based its sentence on

the time required to complete a drug treatment program, but the district court stated

that it selected a sentence of 77 months “for general deterrence, to convince other

people who know [Ross] not to do this,” to deter Ross from future similar conduct,

to provide a just punishment, and to enable Ross “to complete . . . [his] educational

and vocational goals.” The district court correctly based its sentence in part on

Ross’s rehabilitation because “in determining the particular sentence to be

imposed,” a court is required to consider “the need for the sentence imposed . . . to

provide the defendant with needed educational or vocational training, medical care,

or other correctional treatment in the most effective manner.” 18 U.S.C. §

3553(a)(2)(D). Ross’s sentence is reasonable.

      Ross’s sentence is AFFIRMED.



                                           3